Citation Nr: 0818778	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  06-26 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for lung disability, 
claimed as asbestosis.
        
2.  Entitlement to service connection for disability of the 
2nd and 3rd digits of the right hand.

ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1955 to 
January 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision of the 
Philadelphia, Pennsylvania, regional office (RO) of the 
Department of Veterans Affairs (VA).

The issue of entitlement to service connection for asbestosis 
or other asbestos exposure related disability is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  The appellant will be advised if further 
action is required on his part.

FINDINGS OF FACT

There is no nexus between the veteran's current disability of 
the 2nd and 3rd digits of the right hand and a disease or 
injury in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
disability of the 2nd and 3rd digits of right hand disability 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
on the claim for service connection for lung disease, further 
assistance is unnecessary to aid the veteran in 
substantiating his claim.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1) (2007).

The veteran was provided with a January 2005 letter in which 
the RO notified him of what evidence was required to 
substantiate his claims of lung and right fingers 
disabilities.  The letter told him of what evidence VA would 
obtain, what evidence he was expected to provide, and of what 
assistance the VA could provide the veteran in obtaining this 
evidence.  Finally, the letter notified the veteran that he 
should submit any relevant evidence in his possession.  This 
letter met the duty to notify the veteran in accordance with 
Pelegrini.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In the present appeal, the veteran has substantiated his 
status as a veteran.  The second and third elements of 
Dingess notice were provided in the January 2005 letter.  The 
veteran, however, did not receive notice about what evidence 
was needed to establish a rating or notice regarding an 
effective date until May 2007.  The Court has held that VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable adjudication by 
the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Because the veteran's claim regarding his 2nd and 3rd right 
hand digits disability is being denied, and no rating or 
effective date is being assigned, he has suffered no 
prejudice from the deficiency with regard to these elements.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the veteran in the development 
of his claim.  The veteran's personnel records, service 
medical records and VA treatment records have been obtained.  
The veteran has submitted private treatment records in 
support of his claim.  

The veteran has been afforded a VA examination, and a 
relevant medical opinion has been obtained.  As there is no 
indication that there is any outstanding pertinent medical 
evidence, and the veteran has stated that he has no 
additional evidence to provide, the Board may proceed with 
consideration of the veteran's claim.  

Applicable Laws and Regulations

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

2nd and 3rd Digits of Right Hand

The veteran contends that he injured two fingers on his right 
hand during service aboard the USS Glacier, resulting in a 
current right hand digits disability and loss of sensation in 
those digits.

The veteran's personnel records reveal that he was stationed 
aboard the USS Glacier from January 1959 until October 1959.

The veteran's in-service treatment records demonstrate that 
he was treated for tenosynovitis of the second finger on his 
left hand and that he received 1st and 2nd degree burns on the 
fingertips and palm of his left hand.  Further, his in-
service treatment records demonstrate that the veteran was 
treated for multiple small lacerations of his right palm and 
wrist.  The veteran's discharge examination conducted on 
December 31, 1965 reveals no abnormal findings.

The veteran's post-service treatment records reveal that he 
was examined in July 2002 by a VA examiner, and was diagnosed 
with arthritis in multiple joints.  The veteran expressed no 
complaints about his right hand at that time.

In February 2005, the veteran was examined by a VA examiner 
and received an X-ray of his right hand.  The VA examiner 
found that the veteran had "residual hyposensitive scar of 
the right hand at the tip of the second and middle and 
proximal phalanges, ulnar aspect of the middle phalanx right 
hand".  No loss of motion was exhibited, and grip strength 
was both within normal limits and equal to the left side.  
This examiner, after a review of the veteran's medical 
records, opined that the veteran's current right hand scar 
condition of the middle finger and index finger of the right 
hand could not be linked to the veteran's service because the 
veteran's in-service medical records did not contain any 
evidence that the veteran suffered any injury or disease to 
his right hand digits.

The veteran has a present disability as he has been diagnosed 
by the VA examiner as having a residual hyposensitive scar of 
the right hand at the tip of the second and middle and 
proximal phalanges.  However, no medical evidence has been 
presented indicating that the veteran's current right 2nd and 
3rd digits disability is the result of an in-service 
incurrence or the aggravation of a disease or injury.  The 
veteran's service treatment records, in fact, refer to 
several injuries to his left hand and one injury to his right 
palm and wrist.  The Board has considered the veteran's 
contention that he sustained injuries to two fingers of the 
right hand but notes that these contentions are more 
consistent with the injury to the veteran's left hand found 
in the service medical records.  The VA examiner found that 
the current disability of the right hand, consisting of 
scars, was not service related because there was no 
documentation of the right hand "surgery" but there was 
documentation of left hand surgery for tenosynovitis.

The veteran contents that his current right finger 
disabilities are related to an injury he experienced during 
service, but as a lay person, he is not qualified to express 
a competent medical opinion as to such a relationship.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Based on the lack of evidence of an in-service injury or 
disease to the veteran's right 2nd and 3rd digits, the Board 
finds that a preponderance of the evidence is against finding 
a nexus between the veteran's current right 2nd and 3rd digit 
disability and active service.  That being the case, the 
preponderance of the evidence is against the claim and it 
must denied.  38 U.S.C.A. §5107(b)(West 2002).


ORDER
 
Entitlement to service connection for disability of the 2nd 
and 3rd digits of the right hand is denied.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The veteran's reports of a constinuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The veteran contends that he was exposed to asbestos while 
serving aboard the USS Kennebec, during which time the ship's 
insulation was replaced, and that he now suffers from a lung 
disability, identified by the veteran to be asbestosis, as a 
result.  Service personnel records show that he served aboard 
this ship.

VA has recognized that a relationship exists between asbestos 
exposure and the development of certain diseases, which may 
occur 10 to 45 years after exposure.  M21-1, Part VI, 
7.21(b)(2), p. 7-IV-3 (January 31, 1997).  When considering 
VA compensation claims, rating boards have the responsibility 
of ascertaining whether military records demonstrate asbestos 
exposure in service and to assure that development is 
accomplished to ascertain whether or not there is pre-service 
and/or post-service evidence of occupational or other 
asbestos exposure.  A determination must then be made as to 
the relationship between asbestos exposure and the claimed 
diseases, keeping in mind the latency and exposure 
information noted above.

Occupations involving asbestos exposure include those 
involving shipyard and insulation work.  High exposure to 
asbestos and a high prevalence of disease have been noted in 
insulation and shipyard workers. Also of significance is that 
the exposure to asbestos may be brief (as little as a month 
or two) or indirect (bystander disease).  Id.

In December 2004, the veteran received a CT scan of the chest 
at a private facility.  In one part of the examination report 
the physician wrote that the veteran had bilateral calcified 
pleural plaques in his lungs which "probably represents 
prior asbestos exposure".  The impression in the same report 
was more equivocal in that the examiner reported unchanged 
calcified pleural plaques, "possibly related to asbestos 
related pleural disease."  The veteran has not yet been 
afforded a VA respiratory examination and the veteran has 
submitted no further medical evidence.

The veteran reportedly had post service employment in a paper 
mill and worked for a defense contractor, Bowen-McLaughlen, 
that apparently manufactured tanks and other weapons, and was 
employed as a tool repairman.

An examination is needed to determine whether the veteran has 
lung disease related to in-service asbestos exposure.

Accordingly, the case is remanded for the following:

1.  The veteran should be afforded a VA 
respiratory examination to determine 
whether he has current lung disease 
related to in-service asbestos exposure.  
The examiner should review the claims 
folder and acknowledge such a review in 
the examination report or in an addendum 
to the report.  All indicated testing 
and diagnostic studies should be 
undertaken.

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent probability or more) 
that the veteran has a current lung 
disability that is the result of 
exposure to asbestos.  

If it is as likely as not that the 
veteran has asbestos related lung 
disease, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the lung disease is 
in whole or part the result of in-
service asbestos exposure.

2.  If any benefit sought on appeal 
remains denied, a supplemental statement 
of the case must be issued to the 
veteran before the appeal is returned to 
the Board, if otherwise in order.
        
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


